DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer was filed and approved on 06/22/2022. Claims 1-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … detecting a kernel level file event for a content item, by a kernel extension of a networked content management system client application, wherein the networked content management system client application and the kernel extension operate on a client device; after the detecting the kernel level file event, interrupting, by the networked content management system client application, the kernel level file event; after the detecting the kernel level file event, retrieving, by the networked content management system client application, metadata stored in a local file system in connection with the content item, the metadata defining an action to be performed prior to performing the kernel level file event; and performing the action prior to performing the kernel level file event…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 17.
Therefore, claims 2-9, 11-16, 18-20 are allowable as being dependent upon independent claims 1, 10, 17.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to storage media for kernel event triggers.


Chen (Pub. No. US 2014/0359085); “Access Permissions for Shared Content”;
-Teaches each client-side application can enable its respective user to view, access, or otherwise interact with collections of content items stored at the respective user’s account…see par. 57-58.


El Husseini et al (Pub. No. US 2013/0013649); “Metadata Driven Flexible User Interface for Business Applications”;
-Teaches creation of runtime metadata instances and modification of those instances may be enabled from both managed code and kernel with a defined set of events that synchronize both interfaces…see par. 28-30.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHAZAL B SHEHNI/            Primary Examiner, Art Unit 2499